Citation Nr: 0302581	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from October 1968 
to July 1970.  He had additional periods of inactive service 
prior to and after these dates.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied this claim.  


FINDINGS OF FACT

1.  The appellant currently has retinitis pigmentosa.

2.  There is lay and medical evidence establishing that the 
appellant first experienced symptoms of retinitis pigmentosa 
during service.


CONCLUSION OF LAW

The appellant is entitled to service connection for retinitis 
pigmentosa.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

B. Legal Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  Meeks v. Brown, 5 Vet. App. 284, 285 (1993), 
citing Dorland's Illustrated Medical Dictionary at 1456 (27th 
ed. 1988)).  The appellant's representative has submitted 
another definition indicating that retinitis pigmentosa is a 
hereditary progressive degenerative disease of the eye marked 
by night blindness in the early stages, atrophy and pigment 
changes in the retina, constriction of the visual field, and 
eventual blindness.  The fact that retinitis pigmentosa is a 
hereditary disease means that the genes for future 
development of this disease are present from birth.  See also 
VAOPGCPREC 82-90 (retinitis pigmentosa is considered by 
medical authorities to be of familial or hereditary origin).  
This is supported by a statement from Brian Berger, M.D., 
that the appellant's retinitis pigmentosa is a genetic 
illness that has been present since birth.

In the rating decision on appeal, the RO concluded the 
appellant's retinitis pigmentosa preexisted his entry into 
service without providing any rationale.  The appellant's 
entrance examination in 1968 showed normal visual fields and 
visual acuity correctable to 20/20.  His separation 
examination showed the same.  There were no in-service 
complaints of symptoms indicative of retinitis pigmentosa, 
and there was no diagnosis of this condition during service.  
There is no evidence of the appellant experiencing symptoms 
indicative of retinitis pigmentosa prior to service.  In 
fact, inactive duty medical records dated in 1966 show 
denials of eye trouble and normal eye examinations.

It may be that the RO decided the appellant's retinitis 
pigmentosa preexisted his entry into service based on the 
nature of this condition.  However, VA's Office of General 
Counsel has held that the mere genetic or other familial 
predisposition to develop the symptoms of a hereditary 
disease, even if they are almost certain to develop, does not 
constitute having the disease for VA purposes.  VAOPCPREC 67-
90.  Only when symptomatology and/or pathology (i.e., active 
disease process, not just a mere predisposition to develop a 
disease, which process may or may not precede symptomatology) 
exist can he or she be said to have developed the disease.  
Id. At what point the individual starts to manifest the 
symptoms of, or have pathological changes associated with the 
disease is a factual, not a legal issue, and this must be 
determined in each case based on all the medical evidence of 
record.  Id.

Therefore, the fact that the appellant had a hereditary 
predisposition to develop retinitis pigmentosa does not end 
the inquiry.  There were no indications of symptoms or active 
disease process prior to his entry into service.  Since this 
condition was not noted on entry into service, he is entitled 
to the presumption of soundness, and there is no clear and 
unmistakable evidence of record to rebut that presumption.

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The record includes some evidence supporting a conclusion 
that the appellant incurred retinitis pigmentosa during 
service.  It also includes evidence that is not favorable to 
his claim.  Therefore, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The evidence is at least in equipoise as to whether the 
appellant's retinitis pigmentosa was first manifested during 
service.  His service medical records show no complaints of 
symptoms of this disease, as enumerated above, and no 
diagnosis was rendered during service.  The post-service 
diagnosis of retinitis pigmentosa was first made in 1985, 
approximately fifteen years after the appellant's separation 
from service.  However, when a disease is first diagnosed 
after service, service connection can still be granted for 
that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).

It is true that no relevant eye abnormalities were identified 
during the appellant's period of military service.  The 
service medical records show contemporaneous denials by the 
appellant of ever experiencing any eye trouble during 
service.  However, he has submitted competent lay evidence 
that he experienced symptoms indicative of retinitis 
pigmentosa during service, as well as favorable medical 
opinions. 

A statement from a fellow servicemember indicated that the 
appellant would stumble in dark or dimly lit areas.  A 
statement from his parents detailed difficulties the 
appellant had seeing in dark or dimly lit areas while home on 
leave in early 1970.  These statements describe observable 
incidents, and there is no reason to doubt their credibility.  
When first diagnosed with retinitis pigmentosa in 1985, the 
appellant reported experiencing night blindness for "many 
years."  Furthermore, Dr. Berger opined that the appellant 
developed clinical manifestations of retinitis pigmentosa in 
1970, and W. Thomas Kittleman, M.D., opined that the 
appellant had symptoms of retinitis pigmentosa beginning in 
his early twenties.  Since the appellant was born in 1947, 
his "early twenties" conceivably encompasses his military 
service from 1968 to 1970.  There are no medical opinions of 
record to the contrary.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  On the 
one hand, the appellant's service medical records do not 
document symptoms or diagnosis of retinitis pigmentosa during 
service and show denials by the appellant of having any eye 
problems during service.  On the other hand, credible, 
competent lay statements describe the appellant experiencing 
symptoms recognized as early indications of retinitis 
pigmentosa during his military service, and medical 
professionals have rendered opinions that this condition 
first manifested during service.  Accordingly, the appellant 
is entitled to the application of the benefit of the doubt, 
see 38 U.S.C.A. § 5107(b), and the Board finds that he 
incurred retinitis pigmentosa as a result of his military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

Entitlement to service connection for retinitis pigmentosa is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

